
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.8


August 16, 2002

Mr. Darl McBride
President & CEO
Caldera
355 South 520 West
Lindon, Utah 84042

Dear Darl:

        This letter confirms the engagement of Morgan Keegan & Company, Inc.
("Morgan Keegan") to act as exclusive financial advisor to Caldera
International, Inc. ("Caldera" or the "Company") to assist the Company in its
analysis, consideration and, if appropriate, execution of various financial and
strategic alternatives available to it, and such other matters to which you and
we may agree during the course of our engagement. Such financial alternatives
and other matters may include assisting the Company in securing additional
equity and/or debt capital; and assisting the Company in its analysis and
consideration of the financial aspects of certain potential strategic
transactions, including, but not limited to, mergers, acquisitions, spin-offs,
joint ventures, minority investments, negotiated purchases, or other similar
transactions (individually, the "Transaction" and collectively, the
"Transactions").

        As exclusive financial advisor to the Company, Morgan Keegan will
perform the following functions:

a.Assist Caldera in the assessment of certain market information and business
strategies relevant to the operations of the Company;

b.Assist Caldera in developing an appropriate value range in connection with a
Transaction;

c.Assist Caldera in reviewing, evaluating and structuring any proposed
Transaction;

d.Assist Caldera in developing a general negotiating strategy and in actual
negotiations with potential investors, lenders and/or merger and acquisition
candidates and consult with and assist counsel and independent accountants in
structuring and carrying through to settlement any agreement which may be
reached;

e.Assist Caldera in preparing summary information (the "Information") with
respect to the Company for distribution to potential investors, lenders and/or
merger and acquisition candidates selected by Morgan Keegan and Caldera,
describing the Company and its business, it being specifically agreed that
(i) the Information shall be based entirely upon information supplied by the
Company (or public information), and Caldera hereby warrants that, to the best
of its knowledge, the Information supplied shall be complete and accurate in all
material respects, and not misleading and (ii) Morgan Keegan shall not be
responsible for the accuracy and completeness of the Information except as it
pertains to public information derived from research performed by Morgan Keegan.

f.Morgan Keegan will advise and assist Caldera, on a best efforts basis, in
obtaining the private equity and/or debt investment required to capitalize the
Company in such amount and upon such terms as deemed to be appropriate by the
Company and Morgan Keegan. Morgan Keegan agrees to provide Caldera with a list
of all investors contacted by Morgan Keegan on a monthly basis. Morgan Keegan
will provide advice and assistance in structuring and pricing the securities and
in locating appropriate financing sources.

        In order to coordinate our efforts with respect to a possible
Transaction, during the period of our engagement hereunder, if the Company or
its management receives an inquiry regarding a Transaction, the Company or such
persons will promptly advise Morgan Keegan of such inquiry. All contact with
third parties by Morgan Keegan must be approved by the Company.

--------------------------------------------------------------------------------


        1.     In consideration for the services rendered by Morgan Keegan
hereunder, the Company shall pay Morgan Keegan:

a.An advisory fee equal to a warrant to purchase 200,000 shares of Caldera
common stock for an exercise price of $0.01 per share (the "Warrant Fee"),
payable upon execution of this Agreement. The company will file a registration
statement for the shares underlying the warrant. Morgan Keegan agrees that for a
period of one year from the date of this agreement, it will sell no more than
50,000 shares in any single calendar quarter.

b.In the event that the Company sells equity and/or debt securities, the Company
will pay Morgan Keegan placement fees (the "Contingent Placement Fees") payable
in cash at closing as follows:

i.Cash equal to six (6) percent of the principal amount of equity financing
(common stock, preferred stock and convertible preferred stock); plus

ii.Cash equal to three (3) percent of the principal amount of mezzanine
financing (convertible debt, whether subordinated or not); plus

iii.Cash equal to one (1) percent of the principal amount of senior debt
provided, however, that Morgan Keegan shall not be entitled to such a fee with
respect to senior debt sourced from commercial banks and other institutional
lenders.

For those potential investors listed on Appendix A, the Contingent Placement Fee
otherwise owing to Morgan Keegan shall be reduced by 50%. If more than one
closing is required in connection with the sale of such Securities, only that
portion of the Contingent Placement Fee applicable to each closing shall be
payable at such closing.

c.In the event of the sale or acquisition of the Company by a third party, the
Company will pay Morgan Keegan a transaction fee (the "Transaction Fee") payable
in cash at closing equal to the greater of: (i) two (2) percent of the aggregate
consideration (the "Transaction Consideration"), as defined below, paid to the
Company and its shareholders or (ii) $250,000 (not including gains, if any, from
the Warrant Fee).

d.In the event that the Company completes an acquisition, the Company will pay
Morgan Keegan a Transaction Fee payable in cash at closing equal to the greater
of: (i) two (2) percent of the Transaction Consideration paid to a target or its
shareholders or (ii) $250,000 (not including gains, if any, from the Warrant
Fee). Notwithstanding this section 1 (d), the Transaction Fee payable to Morgan
Keegan relating to the closing of a transaction or series of transactions with
Vista.com will be limited to $150,000 which will be prorated based on a total
transaction value of $5 million.

All fees payable pursuant to Sections 1(b), (c), and (d) above (collectively the
"Success Fees"), shall be subject to a credit in favor of Caldera in the amount
of $200,000 (the "Warrant Credit"). The Warrant Credit shall be applied against
all Success Fees at a rate of 25% per payment to Morgan Keegan until such time
as the Warrant Credit is fully depleted. In addition, whether or not a
Transaction is completed, the Company will reimburse Morgan Keegan, on a monthly
basis, for its reasonable out of pocket expenses (including fees and expenses of
counsel) incurred in connection with its acting as advisor hereunder. The
Company agrees to provide to Morgan Keegan, upon signing this Agreement, a
$20,000 advance against such out of pocket expenses. Such out of pocket expenses
shall not exceed $25,000 without the prior consent of the Company, which shall
not be unreasonably withheld.

The "Transaction Consideration" for purposes of calculating a Transaction Fee
shall mean the gross value of all cash, securities and other property paid
directly or indirectly by an acquiror to a seller or sellers in connection with
a Transaction. A seller may include the Company, an affiliate of the

2

--------------------------------------------------------------------------------

Company or stockholders of the Company. The value of any securities (whether
debt or equity) or other property delivered as consideration in any Transaction
shall be determined as follows: (i) the value of securities that are freely
tradeable in an established public market will be determined on the basis of the
average closing market price on the last five trading days immediately prior to
the closing of the Transaction and (ii) the value of securities that are not
freely tradeable or have no established public market and the value of
consideration that consists of other property, shall be the fair market value
thereof, as reasonably determined by the Company and Morgan Keegan. Transaction
Consideration also shall be deemed to include the aggregate principal amount of
all indebtedness assumed or acquired, directly or indirectly, by the acquiring
party or any of its affiliates in a Transaction or retired, defeased or
otherwise cancelled in connection with the Transaction and the present value of
any agreements not to compete or consulting agreements.

        Amounts paid into escrow and contingent payments in connection with any
Transaction will be included as part of the Transaction Consideration.
Transaction Fees on amounts paid into escrow shall be payable upon the release
of such amounts paid into such escrow. If any portion of the consideration in
connection with any Transaction is payable in the future on the basis of
occurrence of certain future events, the portion of the Transaction Fee relating
to such contingent payments shall be payable at the time the actual
consideration is paid.

        2.     The Company will advise Morgan Keegan of its intention to make
any offers or sales of Securities during the term of this agreement. As used
herein, the terms "offer" and "sale" have the meanings specified in
Section 2(3) of the Securities Act of 1933, as amended (the "Act").

        3.     The Company and Morgan Keegan agree that:

a.The Company will not, directly or indirectly, make any offer or sale of any of
the Securities or any securities of the same or similar class as the Securities,
the result of which would cause the offer and sale of the Securities to fail to
be entitled to the exemption from registration afforded by Section 4(2) of the
Act.[do not understand this]

b.The Company will comply with all requirements of Regulation D promulgated
under the Act. Without limitation, the Company will:

i.not offer or sell the Securities by means of any form of general solicitation
or general advertising;

ii.not offer or sell the Securities to any person who it does not have a
reasonable basis to believe is an "accredited investor" (as defined in Rule 501
under the Act);

iii.exercise reasonable care to assure that the purchasers of the Securities are
not underwriters within the meaning of Section 2(11) of the Act and, without
limiting the foregoing, that such purchases will comply with Rule 502(d) under
the Act; and

iv.file a Form D with the Securities and Exchange Commission as contemplated by
Rule 503 under the Act. (Morgan Keegan shall have the right to approve the
Form D, which approval shall not be unreasonably withheld. The Company will not
make any other filings with the Securities and Exchange Commission with respect
to the offer and sale of the Securities without Morgan Keegan's prior consent,
which may not be unreasonably withheld.)

b.Morgan Keegan will comply with all applicable requirements of Regulation D
promulgated under the Act. Without limitation, Morgan Keegan will:

i.not offer the Securities by means of any form of general solicitation or
general advertising; and

3

--------------------------------------------------------------------------------

ii.not offer the Securities to any person who it does not have a reasonable
basis to believe is an "accredited investor" (as defined in Rule 501 under the
Act).



c.The Company agrees to take such action (if any) as Morgan Keegan may
reasonably request to qualify the Securities for offer and sale under the
securities laws of such states as Morgan Keegan may specify; provided that in
connection therewith the Company will not be required to qualify as a foreign
corporation or file a general consent to service of process. The Company agrees
that it will make any filings or take other actions required under applicable
state securities laws to permit the sale of the Securities.

        4.     If, in connection with the services or matters that are the
subject of this Agreement, Morgan Keegan or any controlling person, affiliate,
director, officer, employee or agent of Morgan Keegan (Morgan Keegan and each
such other person referred to as an "Indemnified Person") becomes involved in
any capacity in any lawsuit, claim or other proceeding for which indemnity may
be sought pursuant to Section 4 of this Agreement, the Company shall immediately
reimburse such Indemnified Person for any and all legal or other expenses
reasonably incurred by such Indemnified Person in connection with investigating,
preparing to defend or defending such lawsuit, claim or other proceeding. The
Company also agrees to indemnify each Indemnified Person from, and hold it
harmless against, any and all losses, claims, damages, liabilities or expenses
to which such Indemnified Person may become subject arising in any manner out of
or in connection with the services or matters which are the subject of this
Agreement; provided, however, that the Company shall not be liable under this
Section 4 in respect of any loss, claim, damage, liability or expense to the
extent that it is finally judicially determined by a court of competent
jurisdiction that such loss, claim, damage or liability resulted directly from
the gross negligence or willful misconduct of Morgan Keegan in the performance
of its services hereunder.

        The Company agrees that the indemnification and reimbursement
commitments set forth in this Section 4: (i) shall apply whether or not any
Indemnified Person is a formal party to any such lawsuit, claim or other
proceeding and (ii) are in addition to any liability that the Company may
otherwise have to any Indemnified Person. The Company agrees that, unless a
final judicial determination is made to the effect specified in the proviso in
the last sentence of the preceding paragraph, any settlement of a lawsuit, claim
or other proceeding against the Company arising out of the transactions
contemplated by this Agreement which is entered into by the Company shall
include a release from the party bringing such lawsuit, claim or other
proceeding of each Indemnified Person, which release shall be reasonably
satisfactory to Morgan Keegan. The Company further agrees that no Indemnified
Person shall have any liability (whether direct or indirect, in contract, tort
or otherwise) to the Company in connection with Morgan Keegan's engagement
hereunder, except for such losses, claims, damages or liabilities incurred by
the Company that are finally judicially determined by a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of such Indemnified Person.

        The Company and Morgan Keegan agree that if such indemnification or
reimbursement sought pursuant to this Section 4 is finally judicially determined
by a court of competent jurisdiction to be unavailable, then, whether or not
Morgan Keegan is the Indemnified Person, the Company and Morgan Keegan shall
contribute to the losses, claims, damages, liabilities and expenses for which
such indemnification or reimbursement is held unavailable (i) in such proportion
as is appropriate to reflect the relative benefits to the Company, on one hand,
and Morgan Keegan on the other, in connection with the transactions to which
such indemnification or reimbursement relates, or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as appropriate to reflect not only the relative benefits referred to
in clause (i) but also the relative faults of the Company, on the one hand, and
Morgan Keegan on the other, as well as any other equitable considerations;
provided, however, that in no event shall the amount to be so contributed by
Morgan Keegan exceed the amount of the cash fees actually received by Morgan
Keegan hereunder.

4

--------------------------------------------------------------------------------


        5.     The term of Morgan Keegan's appointment and authorization
hereunder shall extend from the date hereof through February 15, 2003, or such
other date as may be mutually agreed by the Company and Morgan Keegan, and shall
be automatically renewed for successive monthly periods until terminated in
writing by either the Company or Morgan Keegan. The provisions of Sections 1, 2,
3, 4, 6, 8, 9, 10 and this Section 5 shall survive any termination of this
Agreement. During the term of this Agreement, Morgan Keegan shall provide, on a
monthly basis, the Company with a list of all potential investors, lenders and
merger and acquisition candidates ("The Active Candidate List") that Morgan
Keegan contacted on behalf of the Company in its capacity as exclusive financial
advisor and with whom the Company had substantive, meaningful discussions. If
the Company completes a Transaction with any entity on "The Active Candidate
List" within twelve (12) months of the termination of this engagement, the
Company shall be responsible for the payment of the fees under Section 1 of this
Agreement.

        6.     Morgan Keegan is a full service securities firm and as such may
from time to time affect transactions, for its own account or the account of
customers, and hold positions in securities or options on securities of the
Company and other companies which may be the subject of the engagement
contemplated by this Agreement.

        7.     All opinions and advice provided to the Company in connection
with this engagement are intended solely for the benefit and use of the Company
in connection with the matters described in this Agreement, and accordingly such
advice shall not be relied upon by any person or entity other than the Company.
The Company will not make any other use of any such opinions or advice. In
addition, none of (i) the name of Morgan Keegan, (ii) any advice rendered by
Morgan Keegan to the Company, or (iii) any communication from Morgan Keegan
pursuant to this Agreement will be quoted or referred to in any report,
document, release or other communication prepared, issued or transmitted by the
Company, or any person controlled by the Company, without Morgan Keegan's prior
written consent, which consent will not be unreasonably withheld.

        8.     In the event of consummation of any transaction, Morgan Keegan
shall have the right to place advertisements in financial and other newspapers
and journals at its own expense describing its services to the Company
hereunder, provided that Morgan Keegan will submit a copy of any such
advertisements to the Company for its approval, which approval shall not be
unreasonably withheld.

        9.     The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

        10.   This Agreement may not be amended or modified except in writing
signed by each of the parties hereto and shall be governed by and construed in
accordance with the laws of the State of Utah. Each of the parties hereto
expressly waives all right to trial by jury in any action or proceeding arising
out of this Agreement. This Agreement incorporates the entire understanding of
the parties with respect to the subject matter hereof and supersedes all
previous agreements should they exist with respect thereto and shall be binding
upon and inure to the benefit of the Company, Morgan Keegan, and the other
Indemnified Persons and their respective successors, assigns, heirs and personal
representatives.

5

--------------------------------------------------------------------------------


        If the foregoing correctly sets forth the understanding and agreement
between Morgan Keegan and the Company, please so indicate in the space provided
below, whereupon this letter shall constitute a binding agreement as of the date
first above written.


 
 
Very truly yours,
 
 
MORGAN KEEGAN & COMPANY, INC.
 
 
By:
 
/s/  KIMBLE L. JENKINS      

--------------------------------------------------------------------------------

    Name:   Kimble L. Jenkins

--------------------------------------------------------------------------------

    Title:   Managing Director

--------------------------------------------------------------------------------

Agreed and Accepted:

CALDERA, INC.


By:
 
/s/  DARL C. MCBRIDE      

--------------------------------------------------------------------------------


 
  Name:   Darl McBride

--------------------------------------------------------------------------------

    Title:   President and CEO

--------------------------------------------------------------------------------

   

6

--------------------------------------------------------------------------------

APPENDIX A

VSpring Capital (SCO)
Vector Capital (SCO)
IDG Ventures (Broadmark)
Group Atlantic Partners, LLC (Broadmark)
Paladin Capital Group (Broadmark)
Pequot Capital (Broadmark)
Technology Crossover Ventures (Broadmark)
Ram Capital Resources, LLC (Impact Capital)
Crestview Capital Fund (Impact Capital)

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.8

